Citation Nr: 1732621	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-35 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to July 15, 2010 for service connection for temporomandibular dysfunction (TMD).

2.  Entitlement to an effective date prior to July 15, 2010 for service connection for residuals of traumatic brain injury (TBI).

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to February 1990.

This case comes to the Board of Veterans' Appeals (Board) from April 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In an October 2016 rating decision, the AOJ granted TDIU effective August 18, 2009.  This represented a full grant of the benefit sought on appeal regarding the issue of entitlement to a temporary 100 percent evaluation during the period from September 15, 2009 to March 4, 2010.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2015 Substantive Appeal, the Veteran requested a travel Board hearing at her local regional office.  The record shows that the Veteran has not been afforded a Board hearing, nor did she withdraw her hearing request.  The Veteran is entitled to a Board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700(a) and (e); 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule a local hearing at the regional office hearing as requested on the January 2015 VA Form-9.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




